Van Brunt, P. J.
This is the second time that this case has been before this general term. Upon the previous appeal it was held that the plaintiff had no right to recover, and there does not seem to have been any change made in the evidence which requires a new discussion of the points which were disposed of upon the former appeal. We think, therefore, that the judgment appealed from should be affirmed upon the opinion given by Mr. Justice Daniels upon the former appeal, and which is adopted as the opinion of this court.
The judgment should be affirmed, with costs.
Barrett, J., concurs in the result. Andrews, J., concurs.